PER CURIAM:
Chim S. Sheikh appeals the district court’s order granting summary judgment for 7-Eleven, Inc. and dismissing his claims of employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Sheikh v. 7-Eleven, No. CA-03-2270-AW (D.Md. Dec. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED